This court has laid down certain principles of constitutional law in the cases of Board of Regents v. Sullivan, 45 Ariz. 245,42 P.2d 619, and Guthrie v. City of Mesa, ante, p. 336, 56 P.2d 655, just decided. These principles have, therefore, become the law of Arizona and are binding until such time as they are changed or modified by the court. A logical application thereof will undoubtedly lead to the conclusion reached by the majority opinion in the present case, and I, therefore, concur in the result on the ground that the matter isstare decisis. *Page 415